                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION
 TUMEY L.L.P., TOD T. TUMEY,                         )
                                                     )
                                 Plaintiffs,         )
                                                     )
                       v.                            )       Case No. 4:21-00113-CV-RK
                                                     )
 MYCROFT  AI    INC.,  JOSHUA                        )
 MONTGOMERY, MICHAEL LEWIS,                          )
                                                     )
                                 Defendants.
                                               ORDER
       Before the Court is Defendants’ motion to vacate or modify the Court’s preliminary
injunction Order and stay or suspend it pending appeal. (Doc. 44.) The motion is fully briefed.
(Docs. 45, 59, 67.) For the reasons below, the motion is DENIED.
       Following an evidentiary hearing held March 29, 2021, following careful consideration of
the record and briefing, the Court entered its Order granting Plaintiff’s motion for preliminary
injunction on March 31, 2021. (Doc. 34.) Defendants now seek to modify, vacate, stay, or suspend
that Order upon reasons substantially similar to those offered in its opposition briefing and
argument as to Plaintiff’s motion for temporary restraining order or preliminary injunction.
                                           Legal Standard
       “Modifying or dissolving a preliminary injunction is proper only when there has been a
change of circumstances . . . that would render the continuance of the injunction in its original
form inequitable.” Ahmad v. City of St. Louis, 995 F.3d 635, 640 (8th Cir. 2021) (internal quotation
marks omitted). Generally, “[t]he purpose of a preliminary injunction is merely to preserve the
relative positions of the parties until a trial on the merits can be held.” Id. (quoting Univ. of Texas
v. Camenisch, 451 U.S. 390, 395 (1981)).        As such, “[w]hen considering whether to modify a
preliminary injunction, a district court[,]” though “not bound by a strict standard of changed
circumstances[,] is authorized to make any changes in the injunction that are equitable in light of
subsequent changes in the facts or the law.” Id. (internal quotation marks omitted).
       Ordinarily, an interlocutory judgment in an action for an injunction is not stayed after being
entered, even if the opposing party appeals. Fed. R. Civ. P. 62(c)(1). “To warrant a stay,
[Defendants] must first demonstrate that the Court’s Order of March [31] will irrevocably and



           Case 4:21-cv-00113-RK Document 78 Filed 06/02/21 Page 1 of 2
adversely change their claimed rights and powers before the Eighth Circuit Court of Appeals has
an opportunity to determine the validity of the Order.” Jenkins v. State of Mo., 965 F. Supp. 1295,
1298 (W.D. Mo. 1997). This required showing is two-fold: (1) “the alleged threat of irreparable
injury must be capable of occurring (and likely to occur or ‘imminent’) between the effective date
of the Order and the date when the court of appeals will likely rule on the validity of the Order”
and (2) “the disputed Order will directly cause the alleged irreparable injury.” Id.
                                            Discussion
       Here, Defendants have not shown any change of circumstances, facts, or the law.
Defendants have not demonstrated any imminent threat that the Court’s Order granting the
preliminary injunction will directly, irrevocably, and adversely change their rights and powers
and irreparably injure them between the Order’s effective date and the date the court of appeals
will likely rule on the Order’s validity.
       Defendants’ motion essentially reiterates and expands upon arguments previously
considered by the Court in the briefing and hearing on the motion for temporary restraining order
or preliminary injunction. The Court finds no reason to depart from its prior findings and rulings
given Defendants’ failure to make the requisite showings to warrant vacating, modifying, staying,
or suspending its Order granting the preliminary injunction in this case.
                                            Conclusion
       Accordingly, Defendants’ motion to vacate or modify the Court’s preliminary injunction
Order and stay or suspend it pending appeal is DENIED.

                                              s/ Roseann A. Ketchmark
                                              ROSEANN A. KETCHMARK, JUDGE
                                              UNITED STATES DISTRICT COURT

DATED: June 2, 2021




                                                 2

           Case 4:21-cv-00113-RK Document 78 Filed 06/02/21 Page 2 of 2
